ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
NANA Services, LLC                           )      ASBCA No. 59447
                                             )
Under Contract No. SP3100-06-C-OO 16         )

APPEARANCE FOR THE APPELLANT:                       Steven Steinberg, Esq.
                                                     Senior Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Timothy J. Ryan, Esq.
                                                    Janet R. Wise, Esq.
                                                     Associate General Counsel
                                                     DLA Distribution
                                                     New Cumberland, PA

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 9 September 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59447, Appeal of NANA Services,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals